DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-26, drawn to a method for producing kinetically controlled products, classified in B01J 19/002.
II. Claims 27-35, drawn to an apparatus for providing a kinetically controlled product, classified in B01J1 19/28.
The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a process entailing cavitation of the reactant(s).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Douglas Lineberry on 6 October 2022 (voicemail receipt) a provisional election was made with traverse to prosecute the invention of group I, claims 16-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/064,530, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 16, as written, entails three pressure changes: (1) a pressure change from a minimum (implying an increase in pressure); (2) at least one pressure reduction;  and (3) followed by at least one pressure increase. The specification of ‘530 does not provide support for this embodiment. Rather, the disclosure therein (and, in turn, the instant specification) specifies a reduction in pressure from a starting pressure to a minimum and a pressure increase (see, e.g., [0030] of the as-filed specification). There is disclosure of three stages, but not as represented as in claim 16, entailing a pressure reduction to a minimum pressure, holding the pressure near the cavitation pressure, and then increase in pressure ([0032]).

Claim Objections
Claim 26 is objected to because of the following informalities: the claim repeats the phrase “shorter chain” and the claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific solids claimed and disclosed, does not reasonably provide enablement for any and all solids (by recitation of “solid”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While it is reasonable to conclude that Applicant has an enabled specification for the specific solid species claimed, e.g., metal, nanoscale silicon, recitation of “solid” is so overly broad and without any examples showing that the process could be applied to any and all solids in existence or disclosure regarding what is encompassed by solids, there is not enough disclosure to show enablement for such a broad recitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim states that the at least one reactant is introduced at least partially frozen (emphasis added), whereas claim 16 specifies subjecting at least one reactant present in a liquid phase. Accordingly, the relationship between claim 22 and claim 16 is unclear, i.e. is there an omitted step necessary for carrying out the process as claimed which entails bringing the reactant to liquid phase after introduction thereof?
Claims 25 and 26 contain improper Markush groups. A Markush group is a closed group of alternatives, i.e. selection is made from a group consisting of. By recitation of “selected from the group comprising”, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
The term “shorter” in claim 26 (“shorter chain hydrocarbon”) is a relative term which renders the claim indefinite. The term “shorter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what carbon number range would be within the scope of “shorter chain hydrocarbon.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Many of the reactant species listed in the Markush group of claim 25 are solids. Claim 16 requires “at least one reactant present in a liquid phase.” Accordingly, the solid species of claim 25 are in contrast to the limitations of claim 16 and do not further limit the subject matter thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 19, 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2013/0092602) in view of Sorokin (US 2012/0305383).
Regarding claims 16 and 18, Zhu discloses a process for controlling a chemical reaction which produces a product, wherein at least one reactant that is present in a liquid phase is subject to a pressure change (see [0013]; [0020]; [0033], inducing reaction conditions necessarily results in a pressure change based upon the disclosure in Zhu). In particular, Zhu discloses controlling the pressure such that cavitation does not occur (see [0024]). Control of the pressure as disclosed in Zhu is considered to inherently entail at least some variations in pressure, thus rending obvious the claimed “at least one pressure reduction followed by at least one pressure increase” (see also [0019], wherein products may leave at ambient pressure). Zhu discloses wherein the product is a fuel (see [0002], coal liquefaction produces fuel products).
Based on the pressure control and avoiding cavitation, the product produced from the Zhu process is considered to be “kinetically controlled” as claimed.
Zhu does not disclose subjecting the reactant to mechanic vibration, soundwave(s), and/or electromagnetic wave(s).
However, it is known in the art that hydrocarbon conversion reactions may be enhanced by application of vibrations and electromagnetic waves (see Sorokin: Abstract; [0014]-[0016]; [0018]-[0019]; [0050], cavitation is intended to be avoided).
It would have been obvious to person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Zhu to include application of vibration and electromagnetic waves to the reactants, as suggested by Sorokin, in order to increase the yield of valuable light hydrocarbon products.
Regarding claim 19, Zhu discloses multiple reactants, at least one of which in a liquid phase (see [0025]).
Regarding claim 21, Zhu does not explicitly disclose that the pressure reduction occurs in less time than the pressure increase. However, determining the optimum time period for carrying out the pressure control steps in order to achieve the objectives of preventing cavitation and maintaining high conversion (see [0024]-[0025]) amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed relative time periods for pressure decrease and increase is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 22, the state at which the reactant(s) are introduced is not considered to patentably distinguish the instant claims, absent new or unexpected results.
Regarding claim 24, Zhu discloses a continuous process (see Abstract).
Regarding claim 25, Zhu discloses a reactant comprising a metal compound (see Example 1, molybdenum or iron).
Regarding claim 26, Zhu discloses a hydrocarbon product (see Example 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,014,060 in view of Sorokin. 
Both sets of claims are directed to substantially similar processes entailing controlling a chemical reaction by subjecting reactant(s) to a pressure change where the pressure is decreased to a pressure that does not reach cavitation pressure and then increased.
The main difference between the instant claims and those of ‘060 is the step of subjecting the reactant(s) to mechanical vibration, soundwave(s), and/or electromagnetic wave(s), which is not claimed in ‘060.
However, it is known in the art that hydrocarbon conversion reactions may be enhanced by application of vibrations and electromagnetic waves (see Sorokin: Abstract; [0014]-[0016]; [0018]-[0019]; [0050], cavitation is intended to be avoided).
It would have been obvious to person of ordinary skill in the art to modify the process claimed in ‘060 to include application of vibration and electromagnetic waves to the reactants, as suggested by Sorokin, in order to increase the yield of valuable light hydrocarbon products.

Allowable Subject Matter
Claims 17, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Overcoming the double-patenting rejection is also required.
The following is a statement of reasons for the indication of allowable subject matter:  Zhu is considered to be the closest prior art. Zhu, while disclosing controlling pressure so as to avoid cavitation, does not disclose or suggest reducing the pressure of the reactant(s) to a pressure minimum which ranges from 100.3 to 105% of the cavitation pressure of the reactant (as in claim 17) or is less than 20 mbar from the cavitation pressure (as in claim 20). Nor does the cited prior art appear to teach or suggest the limitations of claim 23, wherein production occurs without macroscopic motion of the reactant(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772